[wiedenfelsgunnarfirstame001.jpg]
EXECUTION COPY FIRST AMENDMENT TO EMPLOYMENT AGREEMENT This amendment
(“Amendment”), dated as of September 22, 2020, shall amend the employment
agreement dated as of October 3, 2016, by and between Discovery Communications,
LLC (“DCL”) and Dr. Gunnar Wiedenfels (“Executive”), (the “Employment
Agreement”). WHEREAS, Executive and DCL previously entered into the Employment
Agreement, which sets forth the terms and conditions of Executive’s employment
with DCL; WHEREAS, DCL and Executive desire to modify the term of the Employment
Agreement and make certain other changes, as described below. NOW THEREFORE, in
consideration of the mutual promises and covenants set forth in this Amendment,
the parties hereby agree to amend the Employment Agreement as follows: 1. Term
of Employment. The following sentence is hereby added to the end of Section
II(A): A. By agreement of the parties, the term of employment shall be extended
and end on April 1, 2024 (the initial and renewal terms are referred to as the
“Term of Employment”). 2. In Section II(B), the reference to “the fourth
anniversary of Executive’s first day of employment” shall be replaced with
“April 1, 2024”. 3. Compensation. Section III(A), (B) and (D) are hereby deleted
in their entirety and replaced with the following language: A. Base Salary.
Company agrees to provide Executive with an annual base salary of ONE MILLION
SEVEN HUNDRED THOUSAND DOLLARS (USD$1,700,000.00). Effective January 1, 2021,
this sum will be paid over the course of twelve (12) months, in increments paid
on regular Company paydays, less such sums as the law requires Company to deduct
or withhold. Executive shall not be eligible for a merit increase in March 2021
for the 2020 performance review cycle. Beginning in 2022, Executive’s future
salary increases will be reviewed and decided in accordance with Company’s
standard practices and procedures as applied to similarly-situated senior
executives of Company, but in no event may Executive’s base salary be reduced.
B. Bonus/Incentive Payment. In addition to the base salary paid to Executive
pursuant to Section III(A), effective January 1, 2021, Executive shall be
eligible for an annual incentive payment target of one-hundred fifty percent
(150%) of his base salary. The portion of the incentive payment to be received
by Executive will be determined in accordance with Company’s



--------------------------------------------------------------------------------



 
[wiedenfelsgunnarfirstame002.jpg]
EXECUTION COPY applicable incentive or bonus plan in effect at that time (e.g.,
subject to reduction for Company under-performance and increase for Company
over- performance) and will be paid in the accordance with the applicable
incentive or bonus plan. C. [intentionally omitted – no change to Employment
Agreement] D. Equity Program. Beginning in 2021, Executive will be considered
for annual equity awards under Company’s standard process for similarly-situated
senior executives, which includes an annual market review of the target value of
equity awards. For 2021, the Compensation Committee has reviewed the appropriate
annual equity target for Executive for the annual award to be made in Q1 2021
and has determined that the target value shall be FOUR MILLION DOLLARS
(USD$4,000,000.00) and Executive shall be recommended for an award of that
target value in the annual equity cycle in Q1 2021. The equity instruments,
terms and conditions, and calculation of number of units shall be based on
Company’s standard practices and procedures for awards to senior executives at
Executive’s level. 4. Controlling Law and Additional Covenants. In Section
VIII(A), the reference to “Maryland” shall be deleted in its entirety and
replaced with “New York”. 5. Effect on Employment Agreement. Except with respect
to the subject matters covered herein, this Amendment does not otherwise amend,
supplement, modify, or terminate the Employment Agreement, which remains in full
force and effect. Page 2 of 3



--------------------------------------------------------------------------------



 
[wiedenfelsgunnarfirstame003.jpg]
EXECUTION COPY IN WITNESS WHEREOF, the parties have caused this Amendment to be
duly executed as of the date set forth above. EXECUTIVE: DATE: /s/ Gunnar
Wiedenfels 9/22/2020 Dr. Gunnar Wiedenfels DISCOVERY COMMUNICATIONS, LLC: DATE:
/s/ Adria Alpert Romm 9/23/2020 Name: Adria Alpert Romm Title: Chief People and
Culture Officer Page 3 of 3



--------------------------------------------------------------------------------



 